       Case 5:20-cv-06183-VKD Document 1 Filed 09/02/20 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                           Case No.
11               Plaintiff,
12                                              Complaint For Damages And
         v.                                     Injunctive Relief For Violations
13                                              Of: Americans With Disabilities
       Anthony H. Eredia, in individual         Act; Unruh Civil Rights Act
14     and representative capacity as
       trustee Of The Anthony H. Eredia
15     And Diana Bermudez Family
       Revocable Trust Dated April 22,
16     1992;
       Diana Bermudez, in individual and
17     representative capacity as trustee Of
       The Anthony H. Eredia And Diana
18     Bermudez Family Revocable Trust
       Dated April 22, 1992; and Does 1-
19     10,

20               Defendants.

21
22         Plaintiff Scott Johnson complains of Anthony H. Eredia, in individual

23   and representative capacity as trustee Of The Anthony H. Eredia And Diana

24   Bermudez Family Revocable Trust Dated April 22, 1992; Diana Bermudez, in

25
     individual and representative capacity as trustee Of The Anthony H. Eredia

26   And Diana Bermudez Family Revocable Trust Dated April 22, 1992; and Does

27   1-10 (“Defendants”), and alleges as follows:

28


                                          1

     Complaint
       Case 5:20-cv-06183-VKD Document 1 Filed 09/02/20 Page 2 of 8




 1
 2     PARTIES:
 3     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
 4   level C-5 quadriplegic. He cannot walk and also has significant manual
 5   dexterity impairments. He uses a wheelchair for mobility and has a specially
 6   equipped van.
 7     2. Defendants Anthony H. Eredia and Diana Bermudez, in individual and
 8   representative capacity as trustee Of The Anthony H. Eredia And Diana
 9   Bermudez Family Revocable Trust Dated April 22, 1992, owned the real
10   property located at or about 576 E. Santa Clara St, San Jose, California,
11   between January 2019 and July 2020.
12     3. Defendants Anthony H. Eredia and Diana Bermudez, in individual and
13   representative capacity as trustee Of The Anthony H. Eredia And Diana
14   Bermudez Family Revocable Trust Dated April 22, 1992, own the real
15   property located at or about 576 E. Santa Clara St, San Jose, California,
16   currently.
17     4. Plaintiff does not know the true names of Defendants, their business
18   capacities, their ownership connection to the property and business, or their
19   relative responsibilities in causing the access violations herein complained of,
20   and alleges a joint venture and common enterprise by all such Defendants.
21   Plaintiff is informed and believes that each of the Defendants herein,
22   including Does 1 through 10, inclusive, is responsible in some capacity for the
23   events herein alleged, or is a necessary party for obtaining appropriate relief.
24   Plaintiff will seek leave to amend when the true names, capacities,
25   connections, and responsibilities of the Defendants and Does 1 through 10,
26   inclusive, are ascertained.
27
28     JURISDICTION & VENUE:


                                            2

     Complaint
       Case 5:20-cv-06183-VKD Document 1 Filed 09/02/20 Page 3 of 8




 1     5. The Court has subject matter jurisdiction over the action pursuant to 28
 2   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 3   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 4     6. Pursuant to supplemental jurisdiction, an attendant and related cause
 5   of action, arising from the same nucleus of operative facts and arising out of
 6   the same transactions, is also brought under California’s Unruh Civil Rights
 7   Act, which act expressly incorporates the Americans with Disabilities Act.
 8     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 9   founded on the fact that the real property which is the subject of this action is
10   located in this district and that Plaintiff's cause of action arose in this district.
11
12     FACTUAL ALLEGATIONS:
13     8. Plaintiff went to The Eredia Building to buy pizza in January 2019, April
14   2019 and July 2020 with the intention to avail himself of its goods or services
15   motivated in part to determine if the defendants comply with the disability
16   access laws.
17     9. The Eredia Building is a facility open to the public, a place of public
18   accommodation, and a business establishment.
19     10. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
20   to provide wheelchair accessible parking in conformance with the ADA
21   Standards as it relates to wheelchair users like the plaintiff.
22     11. The Eredia Building provides parking to its customers but fails to
23   provide wheelchair accessible parking.
24     12. A couple of problems that plaintiff encountered is that there were no
25   van-accessible parking spaces and there were slopes that exceeded 2.1% in
26   the parking spaces marked and reserved for persons with disabilities.
27     13. On information and belief the defendants currently fail to provide
28   wheelchair accessible parking.


                                               3

     Complaint
       Case 5:20-cv-06183-VKD Document 1 Filed 09/02/20 Page 4 of 8




 1     14. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 2   personally encountered these barriers.
 3     15. As a wheelchair user, the plaintiff benefits from and is entitled to use
 4   wheelchair accessible facilities. By failing to provide accessible facilities, the
 5   defendants denied the plaintiff full and equal access.
 6     16. The failure to provide accessible facilities created difficulty and
 7   discomfort for the Plaintiff.
 8     17. The defendants have failed to maintain in working and useable
 9   conditions those features required to provide ready access to persons with
10   disabilities.
11     18. The barriers identified above are easily removed without much
12   difficulty or expense. They are the types of barriers identified by the
13   Department of Justice as presumably readily achievable to remove and, in fact,
14   these barriers are readily achievable to remove. Moreover, there are numerous
15   alternative accommodations that could be made to provide a greater level of
16   access if complete removal were not achievable.
17     19. Plaintiff will return to The Eredia Building to avail himself of its goods
18   or services and to determine compliance with the disability access laws once it
19   is represented to him that The Eredia Building and its facilities are accessible.
20   Plaintiff is currently deterred from doing so because of his knowledge of the
21   existing barriers and his uncertainty about the existence of yet other barriers
22   on the site. If the barriers are not removed, the plaintiff will face unlawful and
23   discriminatory barriers again.
24     20. Given the obvious and blatant nature of the barriers and violations
25   alleged herein, the plaintiff alleges, on information and belief, that there are
26   other violations and barriers on the site that relate to his disability. Plaintiff will
27   amend the complaint, to provide proper notice regarding the scope of this
28   lawsuit, once he conducts a site inspection. However, please be on notice that


                                               4

     Complaint
       Case 5:20-cv-06183-VKD Document 1 Filed 09/02/20 Page 5 of 8




 1   the plaintiff seeks to have all barriers related to his disability remedied. See
 2   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 3   encounters one barrier at a site, he can sue to have all barriers that relate to his
 4   disability removed regardless of whether he personally encountered them).
 5
 6
 7   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 8   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 9   Defendants.) (42 U.S.C. section 12101, et seq.)
10     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
11   again herein, the allegations contained in all prior paragraphs of this
12   complaint.
13     22. Under the ADA, it is an act of discrimination to fail to ensure that the
14   privileges, advantages, accommodations, facilities, goods and services of any
15   place of public accommodation is offered on a full and equal basis by anyone
16   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
17   § 12182(a). Discrimination is defined, inter alia, as follows:
18            a. A failure to make reasonable modifications in policies, practices,
19                or procedures, when such modifications are necessary to afford
20                goods,     services,   facilities,   privileges,    advantages,     or
21                accommodations to individuals with disabilities, unless the
22                accommodation would work a fundamental alteration of those
23                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
24            b. A failure to remove architectural barriers where such removal is
25                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
26                defined by reference to the ADA Standards.
27            c. A failure to make alterations in such a manner that, to the
28                maximum extent feasible, the altered portions of the facility are


                                              5

     Complaint
       Case 5:20-cv-06183-VKD Document 1 Filed 09/02/20 Page 6 of 8




 1                readily accessible to and usable by individuals with disabilities,
 2                including individuals who use wheelchairs or to ensure that, to the
 3                maximum extent feasible, the path of travel to the altered area and
 4                the bathrooms, telephones, and drinking fountains serving the
 5                altered area, are readily accessible to and usable by individuals
 6                with disabilities. 42 U.S.C. § 12183(a)(2).
 7     23. When a business provides parking for its customers, it must provide
 8   accessible parking.
 9     24. Here, accessible parking has not been provided in conformance with the
10   ADA Standards.
11     25. The Safe Harbor provisions of the 2010 Standards are not applicable
12   here because the conditions challenged in this lawsuit do not comply with the
13   1991 Standards.
14     26. A public accommodation must maintain in operable working condition
15   those features of its facilities and equipment that are required to be readily
16   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
17     27. Here, the failure to ensure that the accessible facilities were available
18   and ready to be used by the plaintiff is a violation of the law.
19
20   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
21   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
22   Code § 51-53.)
23     28. Plaintiff repleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
26   that persons with disabilities are entitled to full and equal accommodations,
27   advantages, facilities, privileges, or services in all business establishment of
28   every kind whatsoever within the jurisdiction of the State of California. Cal.


                                             6

     Complaint
        Case 5:20-cv-06183-VKD Document 1 Filed 09/02/20 Page 7 of 8




 1   Civ. Code §51(b).
 2      29. The Unruh Act provides that a violation of the ADA is a violation of the
 3   Unruh Act. Cal. Civ. Code, § 51(f).
 4      30. Defendants’ acts and omissions, as herein alleged, have violated the
 5   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 6   rights to full and equal use of the accommodations, advantages, facilities,
 7   privileges, or services offered.
 8      31. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 9   discomfort or embarrassment for the plaintiff, the defendants are also each
10   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
11   (c).)
12      32. Although the plaintiff encountered frustration and difficulty by facing
13   discriminatory barriers, even manifesting itself with minor and fleeting
14   physical symptoms, the plaintiff does not value this very modest physical
15   personal injury greater than the amount of the statutory damages.
16
17             PRAYER:
18             Wherefore, Plaintiff prays that this Court award damages and provide
19   relief as follows:
20           1. For injunctive relief, compelling Defendants to comply with the
21   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
22   plaintiff is not invoking section 55 of the California Civil Code and is not
23   seeking injunctive relief under the Disabled Persons Act at all.
24           2. Damages under the Unruh Civil Rights Act, which provides for actual
25   damages and a statutory minimum of $4,000 for each offense.
26           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
27   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
28


                                                7

     Complaint
       Case 5:20-cv-06183-VKD Document 1 Filed 09/02/20 Page 8 of 8



     Dated: August 29, 2020            CENTER FOR DISABILITY ACCESS
 1
 2
                                       By:
 3                                     _______________________
 4                                     Amanda Seabock, Esq.
 5                                     Attorney for plaintiff

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       8

     Complaint
